Citation Nr: 0310114	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  97-29 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasgenor, Attorney


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
January 1950, and from October 1950 to August 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a back disorder.

In a decision issued in August 1999, the Board determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  Thereafter, the veteran filed a timely appeal 
to the United States Court of Appeals for Veterans Claims 
(CAVC).

While the case was pending at the CAVC, the VA Office of 
General Counsel filed a motion for remand and to stay further 
proceedings due to the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000).  In reply, the veteran's attorney 
filed a motion requesting that the CAVC remand this case 
because of substantive errors made by the Board in its 
decision, and not because of the recent enactment of the 
VCAA.

In May 2001, the CAVC granted the motion filed by the VA 
Office of General Counsel, vacated the Board's August 1999 
decision, and remanded this case to Board for compliance with 
directives that were specified in that motion.  The case was 
returned to the Board for further appellate review consistent 
with the CAVC's Order.

After further review with consideration of VCAA, in a 
decision issued in February 2002, the Board determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a back 
disorder.  Thereafter, the veteran filed a timely appeal to 
the CAVC.

The appellant, through his attorney, and the Secretary of VA 
filed a Joint Motion to Vacate and Remand (Joint Motion) the 
appeal to the Board.  

In June 2002, the CAVC granted the motion and the Board 
decision was vacated.  The appeal was remanded to the Board.

In January 2003, the Board found that new and material 
evidence had been submitted as instructed by the Joint Motion 
and the CAVC's Order and reopened the claim of entitlement to 
service connection for a back disorder.  

The Board then initiated additional development on the issue 
of entitlement to service connection for a back disorder, 
pursuant to 38 C.F.R. § 19.9(a)(2).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103- 446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board initiated development under regulations promulgated 
that gave the Board the discretion to perform internal 
development in lieu of remanding the case to the agency of 
original jurisdiction.  See 38 C.F.R. § 19.9(a)(2) (2002).  
The development was for the veteran to be scheduled for a VA 
examination.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316, (Fed. Cir. May 1, 2003), 
the U.S. Court of Appeals for the Federal Circuit (CAFC) 
determined that 38 C.F.R. § 19.9(a)(2) is inconsistent with 
38 U.S.C. § 7104(a) as it allows the Board to consider 
additional evidence that was not considered by the agency of 
original jurisdiction.  

The CAFC held that this is contrary to the requirement of 
38 U.S.C. § 7104(a) that "[a]ll questions in a matter which 
...is subject to decision by the Secretary shall be subject to 
one review on appeal to the Secretary."  

The CAFC also invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
requires the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and require a response period of 
"not less than 30 days to respond to the notice".  The CAFC 
held this is contrary to 38 U.S.C. § 5103(b), which provides 
the claimant one year to submit evidence.  

If the Board were to schedule an examination, any additional 
evidence that would be obtained by the Board's development 
would not first be considered by the RO.  Accordingly, the 
case must be remanded to comply with due process 
requirements.   

In addition, the CAVC has held that section 5103(a), as 
amended by the Veterans Claims Assistance Act of 2000 (VCAA) 
and § 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

2.  The RO should furnish the appellant a 
development letter as to the issue of 
entitlement to service connection for a 
low back disorder consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  The RO 
should then conduct any necessary 
development brought about by the 
appellant's response.

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination by an orthopedic surgeon or 
other appropriate medical specialist to 
ascertain the etiology and severity of 
any current low back disorder(s) which 
may be present.  The examination should 
include any special diagnostic tests that 
are deemed necessary for an accurate 
assessment.  

In light of the veteran's claim as to 
allegedly injuring his back in service 
and the September 1997 statement by Dr. 
Preston of the VA Medical Center at Grand 
Junction, Colorado (copy attached), the 
examiner must address the following 
medical issues as to any low back 
disorders that may be present: 

(a) What is the diagnosis of any low back 
disorder(s) that may be present? 

(b) Is it at least as likely as not that 
any low back disorder(s) found on 
examination is/are etiologically or 
causally related to any incident of 
service origin, or if pre-existing 
service, was/were aggravated thereby? 

Any opinions expressed by the examiner 
should be accompanied by a complete 
rationale. 



The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted and all 
findings must be reported in detail. 

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the VA examination report and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with directives of this remand and if 
they are not, the RO should implement 
corrective procedures, to include the 
scheduling of another VA examination if 
warranted.  The Board errs as a matter of 
law when it fails to ensure compliance 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a low back 
disorder.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion as to any final outcome warranted.  The appellant 
need take no action unless otherwise notified by the RO; 
however, the veteran is hereby notified that failure without 
good reason shown to report for any scheduled VA 
examination(s) may adversely affect the outcome of his appeal 
for service connection.  38 C.F.R. § 3.655 (2002).  



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


